 



EXHIBIT 10.18
The Audit Committee Charter
of
PharmaNet Development Group, Inc.

 
As originally approved by the Board of Directors
of
PharmaNet Development Group, Inc.
on
February 19, 2004 and as amended on August 24, 2006
1. Statement of Purpose and Policy
     There shall be a committee of the board of directors of PharmaNet
Development Group, Inc. (the “Company”) to be known as the Audit Committee. The
Audit Committee is appointed by the board to assist the board in monitoring
(1) the integrity of the financial statements of the Company, (2) the
independent auditor’s qualifications and independence, (3) the performance of
the Company’s internal audit function and independent auditors, and (4) the
compliance by the Company with legal and regulatory requirements. The Audit
Committee shall also be responsible for engaging and firing the Company’s
independent registered public accounting firm.
     The Audit Committee shall fulfill its oversight responsibility to the
stockholders relating to the annual independent audit of the Company’s financial
statements, the internal financial reporting practices of the Company, any
special audits, and the quality and integrity of the financial statements of the
Company. In addition, the Audit Committee shall provide assistance with regard
to the systems of internal accounting and financial controls, disclosure
controls, and the legal compliance and ethics programs as established by
management and the board. In so doing, it is the responsibility of the Audit
Committee to maintain free and open means of communication between the
directors, the independent auditors, and the financial management of the
Company. The Audit Committee, as representatives of the stockholders, is charged
with the ultimate authority and responsibility to select, evaluate, and where
appropriate, replace the Company’s independent auditors.
2. Organization
     (a) The Audit Committee shall have at least three members, comprised solely
of Independent Directors (as defined in Section 2(b) below), each of whom is
able to read and understand fundamental financial statements, including the
Company’s balance sheet, income statement, and cash flow statement, and at least
one of whom is an Audit Committee Financial Expert (as defined in Section 2(c)
below).
     (b) Independent Directors shall not be officers or employees or affiliated
persons of the Company or its subsidiaries or any other individual having a
relationship, which would interfere with the exercise of independent judgment in
carrying out the responsibilities of a director. The following persons shall not
be considered independent:

 



--------------------------------------------------------------------------------



 



     (i) a director who has been employed by the Company or any of its
affiliates for the current year or any of the past three completed fiscal years;
     (ii) a director who during the current fiscal year has accepted any
compensation from the Company or any of its affiliates, other than compensation
for board or committee service, or who during any of the past three completed
fiscal years has received compensation from the Company or any of its
affiliates, other than compensation for board or committee service, in excess of
$60,000;
     (iii) a director who is a member of the immediate family of an individual
who is, or has been in any of the past three completed fiscal years, employed by
the Company or any of its affiliates as an executive officer. Immediate family
includes a person’s spouse, parents, children, siblings, mother-in-law,
father-in-law, brother-in-law, sister-in-law, son-in-law, daughter-in-law, and
anyone who resides in such person’s home;
     (iv) a director who is a partner in, or a controlling shareholder or an
executive officer of, any for-profit business organization to which the Company
made, or from which the Company received, payments (other than those arising
solely from investments in the corporation’s securities) that exceed 5% of the
Company’s or business organization’s consolidated gross revenues for that year,
or $200,000, whichever is more, in the current year or any of the past three
completed fiscal years;
     (v) a director who is employed as an executive of another entity where any
of the Company’s executives serve on that entity’s compensation committee; or
     (vi) a director who was a partner or employed by the Company’s independent
auditor during the current year or any of the past three completed fiscal years.
     (c) An Audit Committee Financial Expert shall mean a person who has the
following attributes:
     (i) An understanding of generally accepted accounting principles and
financials statements;
     (ii) The ability to assess the general application of such principles in
connection with the accounting for estimates, accruals and reserves;
     (iii) Experience preparing, auditing, analyzing, or evaluating, financial
statements that present a breadth and level of complexity of accounting issues
that are generally comparable to the breadth and complexity of issues that can
reasonably be expected to be raised by the Company’s financial statements, or
experience actively supervising one or more persons engaged in such activities;
or
     (iv) An understanding of internal controls and procedures for financial
reporting; and

 



--------------------------------------------------------------------------------



 



     (v) An understanding of Audit Committee functions.
     (d) A person shall have acquired such attributes through:
     (i) Education and experience as a principal financial officer, principal
accounting officer, controller, public accountant, or auditor, or experience in
one or more positions that involve the performance of similar functions;
     (ii) Experience actively supervising a principal financial officer,
principal accounting officer, controller, public accountant, auditor, or person
performing similar functions;
     (iii) Experience overseeing or assessing the performance of companies or
public accountants with respect to the preparation, auditing, or evaluation of
financial statements; or
     (iv) Other relevant experience.
3. Responsibilities
     In carrying out its responsibilities hereunder, the Audit Committee’s
policies and procedures should remain flexible, in order to best react to
changing conditions and to ensure to the directors and stockholders that the
corporate accounting and reporting practices of the Company are in accordance
with all current requirements and are of the highest quality. The Audit
Committee shall review and reassess the adequacy of this charter in meeting
these objectives on an annual basis.
     In carrying out these responsibilities, the Audit Committee shall:
     (i) As a committee of the board of directors, appoint, rotate lead audit
partners (to the extent required by law or deemed prudent to ensure
independence), and determine the compensation of, and oversee the work of the
independent auditors of the Company;
     (ii) Approve, in advance, the provision by the independent auditors of any
and all permissible non-audit services, and require the provision of any such
non-audit services be disclosed in periodic reports filed by the Company with
the Securities and Exchange Commission subject to the de minimis exceptions for
non-audit services described in Section 10A(i)(1)(B) of the Securities Exchange
Act of 1934, as amended;
     (iii) Meet with the independent auditors and financial management of the
Company to review the scope of the proposed audit for the current year and the
audit procedures to be utilized, and at the conclusion thereof review such
audit, including any comments or recommendations of the independent auditors;
     (iv) Review with the independent auditors and the Company’s financial and
accounting management, the adequacy and effectiveness of the accounting and

 



--------------------------------------------------------------------------------



 



financial controls of the Company, and elicit any recommendations for the
improvement of such internal control procedures or particular areas where new or
more detailed controls or procedures are desirable. Particular emphasis should
be given to the adequacy of such internal controls to expose any payments,
transactions, or procedures that might be deemed illegal or otherwise improper;
     (v) Have the sole authority to review and approve all related party
transactions between the Company or any subsidiary and any executive officer,
director or affiliate of the Company, including persons or entities controlled
by or under common control with such executive officers, directors or
affiliates, and such other persons or entities described in SEC Regulation S-K,
Item 404;
     (vi) Establish procedures for the receipt, retention, and treatment of
complaints regarding accounting, internal controls, and Audit Committee matters.
These procedures shall provide for the confidential and anonymous submission of
complaints;
     (vii) Require the independent auditors to report to the Audit Committee the
critical accounting policies and practices to be used, all alternative
treatments of financial information within Generally Accepted Accounting
Principles that have been discussed with management, the ramifications of the
use of such alternative disclosures and treatments, the treatment preferred by
the independent auditor, any accounting disagreements between the independent
auditors and management, and all other material written communications between
the independent auditors and management, such as any management letter or
schedule of unadjusted differences;
     (viii) Review the financial statements to be included in the Annual Report
on Form 10-K, and the disclosures made in management’s discussion and analysis,
with management and the independent auditors to determine that the independent
auditors are satisfied with the disclosure and content of the financial
statements, and to recommend to the board whether the audited financial
statements should be included in the Annual Report. Any changes in accounting
procedures should be explained in the Annual Report;
     (ix) Review the interim financial statements, management’s discussion and
analysis, and earnings releases with management and the independent auditors
prior to the filing of the Company’s Quarterly Report on Form 10-Q. The Audit
Committee will recommend to the board whether the interim financial statements
should be included in the Quarterly Report. Also, the Audit Committee shall
discuss the results of the quarterly review and any other matters required to be
communicated to the Audit Committee by the independent auditors under generally
accepted auditing standards. The chair of the Audit Committee may represent the
entire committee for the purposes of this review;
     (x) Provide sufficient opportunity for the independent auditors to meet
with the members of the Audit Committee without members of management present.
Among the items to be discussed in these meetings are the independent auditor’s

 



--------------------------------------------------------------------------------



 



evaluation of the Company’s financial and accounting personnel, the adequacy of
the Company’s internal controls, and the cooperation that the independent
auditors received during the course of the audit;
     (xi) Resolve all disagreements between the Company’s management and the
auditor regarding financial reporting;
     (xii) Ensure receipt from the independent auditors of a formal written
statement delineating all relationships between the auditors and the Company;
     (xiii) Inquire about the independent auditors’ past and continuing
compliance with auditor independence rules and about their program for enhancing
safeguards to ensure that conflicts do not arise in the future;
     (xiv) Submit the minutes of all meetings of the Audit Committee to, or
discuss the matters discussed at each committee meeting with, the board of
directors;
     (xv) Investigate any matter brought to its attention within the scope of
its duties, with the power to retain outside counsel for this purpose if, in its
judgment, that is appropriate;
     (xvi) Review the Company’s Code of Ethics and the Company’s compliance
therewith; and
     (xvii) Review and discuss with management all Section 302 and 906
certifications that are required.
4. Meetings
     The Audit Committee shall meet a minimum of four times annually to discuss
with management the annual audited financial statements and quarterly financial
statements.
5. Resources and Authority
     The Audit Committee shall have the resources and authority appropriate to
discharge its responsibilities, including the exclusive authority to engage
outside auditors for regular and special audits, reviews and other procedures,
and to retain independent legal counsel and other advisors, as it determines
necessary to carry out its duties. In furtherance of this responsibility, the
Company shall provide the funding as required by Section 301 of the
Sarbanes-Oxley Act of 2002 and Section 10A(m)(6) of the Securities Exchange Act
of 1934, as amended.
6. Limitation of Audit Committee’s Role
     While the Audit Committee has the responsibilities and powers set forth in
this Charter, it is not the duty of the Audit Committee to plan or conduct
audits or to determine that the Company’s financial statements and disclosures
are complete and accurate and are in accordance with generally accepted
accounting principles and applicable rules and regulations. These are the
responsibilities of management and the independent auditor.

 



--------------------------------------------------------------------------------



 



7. Effective Date
     This Audit Committee Charter shall become effective immediately upon its
approval and adoption by the board of directors of the Company. This Audit
Committee Charter shall be reviewed on an annual basis to assess its adequacy.
This Audit Committee Charter replaces the Charter adopted on February 19, 2004.

 